DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (Pub. No.: US 20190253904 A1), hereinafter Tsai, in view of HU et al. (Pub. No.: US 20180376339 A1), hereinafter HU.

With respect to claim 1, Tsai teaches An apparatus comprising: one or more processors, wherein to configure a user equipment (UE) for reception, the one or more processors are configured to: 
radio resource control (RRC) signaling, the RRC signaling comprising configuration information configuring a plurality of transmission configuration indication (TCI) states ([0026], a list of TCI state configurations can be configured to the UE 120 through a higher layer parameter via an RRC signaling); 
a media access control (MAC) control element (CE), the MAC CE indicating multiple active TCI states of the configured plurality of TCI states ([0031, 0047], a MAC CE activates more than one TCI states in the configured TCI state list); 
determine multiple received beams using the multiple active TCI states ([0026- 0031, Among the above four QCL types, the QCL-typeD represents a spatial QCL (sQCL) relationship, and thus can be used to determine a Rx beam at the UE 120); and 
downlink information, wherein the downlink information includes first and second portions (fig. 2, [0032-0033], the UE 120 receives a first sQCL indication 210 (e.g., a first spatial TCI state) from the BS 110…the UE 120 receives a second sQCL indication 220 (e.g., a second spatial TCI state) from the BS 120…), wherein respective first and second portions have different TCI states of the multiple active states and are and received via at least one of the determined multiple receive beams associated with the multiple active TCI states (fig. 2, [0032-0033], the UE 120 receives a first sQCL indication 210 (e.g., a first spatial TCI state) from the BS 110…the UE 120 receives a second sQCL indication 220 (e.g., a second spatial TCI state) from the BS 120…), wherein the first and second portions of the downlink information are frequency division multiplexed with each other ([0034], As shown in FIG. 2, the PDCCH 211 and the PDSCH 221 can be frequency-division multiplexed).  

Although Tsai teaches radio resource control (RRC) signaling, a media access control (MAC) control element (CE), and downlink information as set forth above.  Tsai does not explicitly teach decode RRC, decode MAC CE, and decode downlink information.  

However, HU teaches decode RRC, decode MAC CE, and decode downlink information (]0139-0141]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of HU, decode RRC, decode MAC CE, and decode downlink information, into the teachings of Tsai, in order to optimize use of an unlicensed spectrum with a reasonably-designed dynamic adjustment mechanism for an energy detection threshold without significantly changing the existing standards and chips (HU, [0007]).

With respect to claim 2, Tsai teaches wherein the downlink information is physical downlink shared channel (PDSCH) data (fig. 2, [0032-0033]).

With respect to claim 3, Tsai teaches wherein the first portion of the downlink information originates from a first transmission reception point (TRP) of multiple TRPs, and the second portion of the downlink information originates from a second TRP of the multiple TRPs (fig. 2, [0032-0033]).

With respect to claim 4, Tsai teaches wherein the first and second portions of the downlink information are received simultaneously by the UE via different receive beams of the determined multiple receive beams ([0040], FIG. 3 shows a process 300 for reception of simultaneously transmitted PDCCH and PDSCH that have different sQCL assumptions according to an embodiment of the disclosure).

With respect to claim 5, Tsai teaches wherein the one or more processors are further configured to: receive the first portion of the downlink information using a first antenna panel of a multi-panel receiver, and the second portion of the downlink information is received using a second antenna panel of the multi-panel receiver ([0032-0033]).

With respect to claim 6, Tsai teaches wherein the one or more processors are further configured to: second RRC signaling, the second RRC signaling comprising configuration information configuring time and frequency resources of a control resource set (CORESET) for physical downlink control channel (PDCCH) reception ([0041]).

Tsai does not explicitly teach decode RRC.  

However, HU teaches decode RRC (]0139-0141]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of HU, decode RRC, into the teachings of Tsai, in order to optimize use of an unlicensed spectrum with a reasonably-designed dynamic adjustment mechanism for an energy detection threshold without significantly changing the existing standards and chips (HU, [0007]).

With respect to claim 7, Tsai teaches wherein the CORESET is associated with the multiple active TCI states, with each active TCI state associated with a different quasi-co-location (QCL) information([0042]), and wherein the one or more processors are further configured to: track the active TCI states associated with the CORESET to obtain the multiple receive beams; and perform the PDCCH reception using the multiple receive beams ([0042-0043]).

With respect to claim 11, Tsai teaches comprising transceiver circuitry coupled to the one or more processors; and, one or more antennas coupled to the transceiver circuitry (fig. 4, [0053-0056], antenna arrays 440).

With respect to claim 12, Tsai teaches A non-transitory computer-readable storage medium that stores instructions for execution by one or more processors of a network node, wherein the instructions to cause the network node to: 
radio resource control (RRC) signaling, the RRC signaling comprising configuration information configuring a plurality of transmission configuration indication (TCI) states to a user equipment (UE) ([0026], a list of TCI state configurations can be configured to the UE 120 through a higher layer parameter via an RRC signaling); 
a media access control (MAC) control element (CE), the MAC CE indicating multiple active TCI states of the configured plurality of TCI states ([0031, 0047], a MAC CE activates more than one TCI states in the configured TCI state list);; and 
downlink information for transmission to the UE, the downlink information associated with one of the multiple active TCI states (fig. 2, [0032-0033], the UE 120 receives a first sQCL indication 210 (e.g., a first spatial TCI state) from the BS 110…the UE 120 receives a second sQCL indication 220 (e.g., a second spatial TCI state) from the BS 120…) and frequency multiplexed with downlink information associated with a second of the multiple active TCI states ([0034], As shown in FIG. 2, the PDCCH 211 and the PDSCH 221 can be frequency-division multiplexed).  

Although Tsai teaches radio resource control (RRC) signaling, a media access control (MAC) control element (CE), and downlink information as set forth above.  Tsai does not explicitly teach encode RRC, encode MAC CE, and encode downlink information.  

However, HU teaches encode (]0214], for example, encoding/decoding, modulating/demodulating, and multiplexing/demultiplexing, and performs various types of signal processing of layers (such as L1, medium access control (MAC), wireless link control (RLC), and a packet data convergence protocol (PDCP))).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of HU, encode, into the teachings of Tsai, in order to optimize use of an unlicensed spectrum with a reasonably-designed dynamic adjustment mechanism for an energy detection threshold without significantly changing the existing standards and chips (HU, [0007]).

With respect to claim 13, Tsai teaches second RRC signaling, the second RRC signaling comprising configuration information configuring time and frequency resources of a control resource set (CORESET) for physical downlink control channel (PDCCH) reception ([0041]), wherein the CORESET is associated with the multiple active TCI states, with each active TCI state associated with a different quasi-co-location (QCL) information ([0042-0043]).

Tsai does not explicitly teach encode RRC.  

However, HU teaches encode (]0214], for example, encoding/decoding, modulating/demodulating, and multiplexing/demultiplexing, and performs various types of signal processing of layers (such as L1, medium access control (MAC), wireless link control (RLC), and a packet data convergence protocol (PDCP))).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of HU, encode, into the teachings of Tsai, in order to optimize use of an unlicensed spectrum with a reasonably-designed dynamic adjustment mechanism for an energy detection threshold without significantly changing the existing standards and chips (HU, [0007]).

With respect to claim 14, Tsai teaches A non-transitory computer-readable storage medium that stores instructions for execution by one or more processors of a user equipment (UE) operating, the instructions to configure the one or more processors for reception and to cause the UE to: 
radio resource control (RRC) signaling, the RRC signaling comprising configuration information configuring a plurality of transmission configuration indication (TCI) states ([0026], a list of TCI state configurations can be configured to the UE 120 through a higher layer parameter via an RRC signaling); 
a media access control (MAC) control element (CE), the MAC CE indicating multiple active TCI states of the configured plurality of TCI states ([0031, 0047], a MAC CE activates more than one TCI states in the configured TCI state list); 
determine multiple received beams using the multiple active TCI states ([0026- 0031, Among the above four QCL types, the QCL-typeD represents a spatial QCL (sQCL) relationship, and thus can be used to determine a Rx beam at the UE 120); and 
downlink information, wherein the downlink information includes first and second portions (fig. 2, [0032-0033], the UE 120 receives a first sQCL indication 210 (e.g., a first spatial TCI state) from the BS 110…the UE 120 receives a second sQCL indication 220 (e.g., a second spatial TCI state) from the BS 120…), wherein respective first and second portions have different TCI states of the multiple active states and are and received via at least one of the determined multiple receive beams associated with the multiple active TCI states (fig. 2, [0032-0033], the UE 120 receives a first sQCL indication 210 (e.g., a first spatial TCI state) from the BS 110…the UE 120 receives a second sQCL indication 220 (e.g., a second spatial TCI state) from the BS 120…), wherein the first and second portions of the downlink information are frequency division multiplexed with each other ([0034], As shown in FIG. 2, the PDCCH 211 and the PDSCH 221 can be frequency-division multiplexed).  

Although Tsai teaches radio resource control (RRC) signaling, a media access control (MAC) control element (CE), and downlink information as set forth above.  Tsai does not explicitly teach decode RRC, decode MAC CE, and decode downlink information.  

However, HU teaches decode RRC, decode MAC CE, and decode downlink information (]0139-0141]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of HU, decode RRC, decode MAC CE, and decode downlink information, into the teachings of Tsai, in order to optimize use of an unlicensed spectrum with a reasonably-designed dynamic adjustment mechanism for an energy detection threshold without significantly changing the existing standards and chips (HU, [0007]).

With respect to claim 15, this claim recites the apparatus of claim 3, and it is rejected for at least the same reasons.

With respect to claim 16, this claim recites the apparatus of claim 4, and it is rejected for at least the same reasons.

With respect to claim 17, this claim recites the apparatus of claim 5, and it is rejected for at least the same reasons.

With respect to claim 18, this claim recites the apparatus of claim 6, and it is rejected for at least the same reasons.

With respect to claim 19, this claim recites the apparatus of claim 7, and it is rejected for at least the same reasons.

Allowable Subject Matter

Claims 8-10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 20190260458 A1; “ZHOU”, ([0102])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469